McClain, J.
(dissenting), — As to the first mortgage referred to in the majority opinion, there is no contention that it was oral, nor is there any attempt to reform the written mortgage on the ground of accident or mistake. Therefore the language of the instrument itself, solely, is, so far as sufficiency of description is concerned, before us for consideration. Plaintiff had notice of this mortgage, not of •some other mortgage, oral or otherwise. If this mortgage is not sufficient as to him, then interveners cannot recover thereon, and we need not discuss the conflicting authorities ■as to what is sufficient description as between the parties to the instrument, and how far such description may be supplemented by evidence as h> their intention or mutual understanding. The question here is whether the description in the mortgage is sufficient as to a third person ■charged with notice thereof. Sufficiency of description is •one thing; evidence to identify the property in controversy as that described in the mortgage is another, and wholly •different, thing. If the description is not sufficient tn onn*446stitute a chattel mortgage then there is no mortgage, no matter how clearly the evidence may indicate an intention to mortgage the property which the parties had in mind. Any description is sufficient which will enable a third party, aided by inquiry which the instrument indicates and directs, to identify the property covered by it. Pingrey, Chattel Mortgages, section 142. The description must contain such particulars as will guide to the property, or point out some extrinsic fact by means of which the requisite certainty is obtained. Pingrey, Chattel Mortgages, section 143. That is, the discription must show on its face that the parties have, by adequate words, expressed their intention by reference to facts other than the intention itself as identifying the property mortgaged. Certainly, an instrument which described the mortgaged property as consisting of “certain animals now in my possession,” without any other designation whatever, would not be sufficient, no matter how fully the parties may have understood, as between themselves, what animals were referred to. “While the intention of the parties may aid in ascertaining the true description, it cannot make it.” Cass v. Gunnison, 58 Mich. 108, 115. “The description itself is conclusive as to what it is. Outside evidence is only admissible to apply the description to the proper articles. The mortgage itself is the only competent evidence of the contract between the mortgagor and mortgagee, and it shows what particular property is covered by it. It is competent to prove by parol that the property in question is the identical property covered by the mortgage, but not to go further than this.” 1 Cobbey, Chattel Mortgages, section 158, citing Citizens Bank v. Rhutasel, 61 Iowa, 316, 320. Parol evidence is not admissible for the purpose of proving what the parties supposed that the words employed would cover, or for the purpose of applying the description to property not' included within the terms which the parties actually employed in expressing their contract. Van Evera v. Davis, 51 Iowa, 637. This *447distinction seems to have been ignored in Plano Mfg. Co. v. Griffin, 75 Iowa, 102, where it was held that, although the description was totally insufficient as notice to an officer making a levy on the property, parol evidence was admissible to show that it was the very property which the parties had intended to mortgage, and such evidence was held sufficient to justify the admission in evidence of the instrument itself. But the distinction is clearly recognized in the latter case of King v. Howell, 94 Iowa, 208, where Mr. Justice Deemer says: “If it be conceded• that plaintiff ■could show actual'notice, yet the notice given was not true, for the mortgage did not cover the corn. All that can be claimed for it is that defendant had notice that the parties intended to cover the corn in question, but by mistake did not do so. This would not be sufficient in an action at law to recover possession of the property,” — citing Adams v. Bank, 53 Iowa, 491. A description is insufficient as matter of law which does not guide the inquirer so- that he would reasonably be led to the identification of the property (that is, as above suggested, without reference to the intention of the parties not expressed in the instrument itself.) Gilchrist v. McGhee, 98 Iowa, 508. The case which seeffis nearest like this in the Iowa Reports is that of Cray v. Currier, 62 Iowa, 535, where it is held that a description of '“all the cut and growing and having grown on the west of the northeast J,” etc., is, as matter of law, insufficient, the court saying: “It is evident enough, upon looking at the description, that a word of some kind was omitted by mistake. If we could discover with reasonable certainty what the word is, we might feel justified in supplying it by construction, but we are unable to discover with any certainty what the word intended was. We know of no rule which would justfy us in holding that the word omitted is the word of the broadest signification which could properly be used in connection with the other words. We cannot see why we should supply the word ‘crops/ rather than ‘hay/ *448or 'corn/ or something else. In otir opinion the description is fatally defective.” So, in this case, the description might apply to heifers, or steers, or colts, or it might apply to' live stock in general, consisting of animals of different species. This is no description whatever, and tire mortgage is of no validity as against the plaintiff. It seems to me that the conclusion reached by the majority as to the first mortgage referred to therein is not sound.
Deemer, J., concurs in this dissent.